Case 1:17-cr-20891-CMA Document 89 Entered on FLSD Docket 05/06/2019 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 17-20891-CR-ALTONAGA

  UNITED STATES OF AMERICA,

        Plaintiff,
  v.

  ANTHONY GIGNAC,

        Defendant.
  _____________________________/

                       DEFENDANT’S OBJECTIONS TO THE
                     PRE-SENTENCE INVESTIGATION REPORT

        The Defendant, Anthony Gignac, through undersigned counsel, respectfully

  files his objections to the Pre-sentence Investigation Report (“PSI”) and in support

  thereof states:

                         Objection to Paragraphs 15 and 16

        Paragraphs 15 and 16 of the PSI detail information and conduct that is not

  part of the instant offense. As such, neither paragraph should be included in the

  “Offense Conduct” portion of the PSI.

                       Objection to Paragraphs 41 through 55

        Mr. Gignac respectfully disputes the veracity of all statements allegedly made

  by co-defendant Carl Williamson and requests that they be stricken from the PSI.

                                Objection to Paragraph 68

        Mr. Gignac denies ever being verbally abusive or threatening Scardy Belfort

  or his wife at any time.
Case 1:17-cr-20891-CMA Document 89 Entered on FLSD Docket 05/06/2019 Page 2 of 4



                         Objection to Paragraphs 69 though 71

           Mr. Gignac respectfully disputes the veracity of all statements allegedly made

  by Katie Partridge and requests that they be stricken from the PSI.

      Objection to Paragraphs 87 and 100: Adjustment for Role in Offense

           The PSI assesses a 4-level enhancement for leader/organizer pursuant to

  3B1.1(a) of the sentencing guidelines. PSI ¶87,100. Section 3B1.1(a) directs the

  application of this enhancement “if the defendant was an organizer or leader of

  criminal activity that involved five or more participants or was otherwise extensive.

  The Eleventh Circuit has held that § 3B1.1(a) requires both a leadership role and

  an extensive operation. As such, without proof of the defendant's leadership role,

  evidence of the operation's extensiveness is insufficient as a matter of law to

  warrant the adjustment. United States v. Alred, 144 F.3d 1405, 1421 (11th Cir.

  1998).

           As noted in the factual proffer and the PSI, the conduct in this case involved

  Mr. Gignac and co-defendant Carl Marden Williamson seeking investments for

  purported business opportunities. In June 2015, Williamson formed a fraudulent

  investment company, Marden Williamson International, LLC (MWI), which was

  ultimately utilized to perpetuate the scheme. Although Mr. Gignac and Williamson

  had different roles in the offense, both were equally vital to the criminal conduct in

  this case, both had assess to the bank accounts where investor money was deposited,

  and both utilized the investor funds for their own personal benefit. As such, Mr.

  Gignac should not be assessed a leader/organizer enhancement.



                                              2
Case 1:17-cr-20891-CMA Document 89 Entered on FLSD Docket 05/06/2019 Page 3 of 4



        Additionally, since the conduct clearly did not involve five or more

  participants, § 3B1.1(a) can only be applied if the Court determines that Mr. Gignac

  was a leader organizer and the criminal activity was “otherwise extensive.” An

  “otherwise extensive” operation does not require a set number of criminally

  responsible participants. United States v. Holland, 22 F.3d 1040, 1045 (11th

  Cir.1994). Although this Circuit does not employ a precise definition for the

  “otherwise extensive” standard, there are a number of factors relevant to

  the extensiveness determination, including the length and scope of the criminal

  activity, as well as the number of persons involved. Id. at 1046. The criminal

  activity involved in this case clearly involves only two co-defendants and spans over

  a period of months during 2017. As such, there is no evidence that establishes that

  this scheme was “otherwise extensive” to warrant the application of a

  leader/organizer enhancement under 3B1.1(a).

     Objection to Paragraph 97: Acting on Behalf of a Government Agency

        The PSI applies a 2-level enhancement pursuant to 2B1.1(b)(9)(A) for “acting

  on behalf of a government agency, specifically the Saudi Arabian Family/Prince.”

  PSI ¶97. The parties have jointly agreed that they will not recommend this

  enhancement pursuant to the written plea agreement. [DE 78 at 7(h)].

                             Offense Level Computation

        If the Court grants Mr. Gignac’s PSI objections, the adjusted offense level

  computation would be 26 with a criminal history category of VI, resulting in a

  guideline imprisonment range of 120 – 150 months.



                                           3
Case 1:17-cr-20891-CMA Document 89 Entered on FLSD Docket 05/06/2019 Page 4 of 4



         WHEREFORE, for the reasons herein stated and for any other reasons that

  may arise during the sentencing hearing in this cause, Mr. Gignac respectfully

  requests that this Court grant his PSI objections.

                                  Respectfully Submitted,

                                  MICHAEL CARUSO
                                  FEDERAL PUBLIC DEFENDER

                            BY:      s/Ayana N. Harris
                                  Assistant Federal Public Defender
                                  Florida Bar No. 537624
                                  150 W. Flagler Street, Suite 1700
                                  Miami, Florida 33130-1556
                                  (305) 530-7000/(305) 536-4559, Fax
                                  Email: ayana_harris@fd.org




                            CERTIFICATE OF SERVICE

         I HEREBY certify that on May 6, 2019, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the
  foregoing document is being served this day on all counsel of record via transmission
  of Notices of Electronic Filing generated by CM/ECF or in some other authorized
  manner for those counsel or parties who are not authorized to receive electronically
  Notices of Electronic Filing.


                                         s/Ayana N. Harris




                                            4
